475 F.2d 193
Clarence TATE, Jr., Petitioner-Appellant,v.Olin G. BLACKWELL, Warden, et al., Respondents-Appellees.
No. 71-1577 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 15, 1973.Certiorari Denied May 29, 1973.See 93 S. Ct. 2743.

Clarence Tate, Jr., pro se.
John W. Stokes, Jr., U. S. Atty., Beverly B. Bates, Asst. U. S. Atty., Atlanta, Ga., for respondents-appellees.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
Clarence Tate, Jr., an inmate of the United States Penitentiary in Atlanta, Georgia, initiated the present action under the Civil Rights Act, 42 U.S.C. Sec. 1983 et seq., against his warden and others for damages resulting from personal injuries allegedly incurred while engaged in assigned duties at the prison.  Tate contended that Warden Blackwell and other prison officials conspired to make him fall off a ladder in order to deprive him of his constitutional rights.  The district court granted defendants' motion for judgment on the pleadings.  We affirm.


2
It is evident from the complaint the plaintiff relies solely upon the negligence of the prison authorities and there is no connection between the defendants' alleged negligence and the deprivation of any of the plaintiff's constitutional rights.  Our decision is without prejudice to the plaintiff's right to pursue a possible remedy under 18 U.S.C. Sec. 4126, which provides compensation for federal prisoners injured in the performance of assigned work duties at a federal penitentiary.


3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I